UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2168


RU DING ZHANG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 28, 2011                   Decided:   July 5, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eric Zheng, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, Ada E. Bosque, Senior Litigation
Counsel, Yamileth G. HandUber, UNITED STATES DEPARTMENT OF
JUSTICE, Office of Immigration Litigation, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ru   Ding    Zhang,      a     native          and     citizen     of     China,

petitions for review of an order of the Board of Immigration

Appeals    dismissing      his    appeal       from        the   Immigration         Judge’s

denial of his applications for relief from removal.

            Zhang   first        challenges          the    determination           that   he

failed to establish eligibility for asylum.                         To obtain reversal

of   a   determination     denying       eligibility         for     relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that Zhang fails to show that the evidence compels a contrary

result.    Having failed to qualify for asylum, Zhang cannot meet

the more stringent standard for withholding of removal.                              Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).

            Accordingly,     we     deny       the    petition       for     review.       We

dispense    with    oral    argument        because          the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                       PETITION DENIED




                                           2